Citation Nr: 1735553	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  15-07 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disability to include as secondary to herbicide exposure.

2.  Entitlement to service connection for prostate cancer to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a cervical spine disability to include as secondary to a service-connected right shoulder disability.

4.  Entitlement to a rating in excess of 20 percent for a right shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1959 to January 1963.

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2013, June 2015 and March 2017 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a Central Office Board hearing in July 2017 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal.

In its June 2015 rating decision, the RO, in part, denied entitlement to service connection for a cervical spine disability.  In May 2016, the Veteran filed the appropriate notice of disagreement (NOD) form as to the June 2015 rating decision and he specifically noted that his claimed cervical spine disability was secondary to his service-connected right shoulder disability.

Similarly, its March 2017 rating decision, the RO continued a 20 percent disability rating for the Veteran's service-connected right shoulder disability.  In May 2017, the Veteran filed the appropriate NOD form as to the March 2017 rating decision and he specifically noted that his right shoulder disability warrants a higher rating due to combined loss of function.

While the Veteran expressed disagreement with the June 2015 and March 2017 rating decisions, it appears that no subsequent statements of the case were ever issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issues of entitlement to service connection for a cervical spine disability to include as secondary to a service-connected right shoulder disability and entitlement to a rating in excess of 20 percent for a right shoulder disability remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that these claims are not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding these issues are taken to fulfill the requirements of the Court in Manlincon. 

Regarding, the claims of entitlement to service connection for a heart disability and prostate cancer to include as secondary to herbicide exposure, the Board notes that a remand is necessary due to the submission of additional evidence which requires the issuance of a Supplemental Statement of the Case (SSOC).

The Board observes that since the AOJ issued a January 2015 SOC, a July 2017 Memorandum from the U.S. Army Joint Services Records and Research (JSRRC) Coordinator has been associated with the file.  This JSSRC Memorandum includes pertinent findings related to the Veteran's service connection claims. 

On remand, the agency of original jurisdiction should issue a new SSOC that considers the evidence received since the January 2015 SOC.

In reaching this conclusion, the Board observes that the Veteran filed his substantive appeal after February 2, 2013.  For all substantive appeals received on or after February 2, 2013, if, either at the time or after the AOJ receives a substantive appeal, the claimant or the claimant's representative submits evidence to either the AOJ or the Board for consideration in connection with the issues on appeal, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154 (amending 38 U.S.C. § 7105  by adding new paragraph (e)).  However, as this evidence does not appear to have been submitted by either the Veteran or his accredited representative, the claim must be remanded for the RO for readjudication with consideration of the newly received evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should issue a statement of the case to the Veteran addressing the matters of entitlement to service connection for a cervical spine disability to include as secondary to a service-connected right shoulder disability and entitlement to a rating in excess of 20 percent for a right shoulder disability, including citation to all relevant law and regulation pertinent to these claims.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

2.  Readjudicate the claims of entitlement to service connection for a heart disability and prostate cancer to include as secondary to herbicide exposure.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a SSOC and afforded the appropriate time period within which to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




